Citation Nr: 1009483	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability, to include as secondary to a right ankle 
disability.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to a 
right ankle disability.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to a right ankle 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a left hip 
sacroiliac disorder.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for fibromyalgia.

8.  Entitlement to service connection for left Morton's 
neuroma and metatarsalgia.

9.  Entitlement to service connection for bilateral plantar 
fasciitis.

10.  Entitlement to service connection for temporomandibular 
(TMJ) problems.

11.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

12.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to 
December 1976 with subsequent service in the reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claims.  In July 2007, the 
Veteran testified before the undersigned Veterans Law Judge 
at a Board hearing at the RO.  She only testified to the 
issues of entitlement to service connection for a bilateral 
ankle disability, lumbar spine disability, left knee 
disability, cervical spine disability, left hip sacroiliac 
hip disorder, and arthritis.  A transcript of the hearing is 
of record.

The Board remanded this case in September 2007.  The RO 
subsequently granted service connection for a right ankle 
disability in December 2009.  Thus, that issue is no longer 
on appeal.

The issues of service connection for arthritis, fibromyalgia, 
left Morton's neuroma and metatarsalgia, bilateral plantar 
fasciitis, temporomandibular (TMJ) problems, bilateral carpal 
tunnel syndrome, lumbar spine disability, left knee 
disability, left hip disability, and entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is relatively equally-balanced in terms of 
whether the Veteran has a left ankle disability related to 
his service.

2.  The preponderance of the evidence shows no relationship 
between the Veteran's cervical spine disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle 
disability are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2009).

2.  The criteria for service connection for a cervical spine 
disability are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice of the criteria for 
substantiating a service connection claim for a cervical 
spine disability in September 2007, subsequent to the initial 
adjudication.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a December 2009 supplemental 
statement of the case, following the provision of notice. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  The letter noted the issue as cervical spine to 
include as secondary to the right ankle disability, when, in 
fact the Veteran was actually claiming that her cervical 
spine disability was due to an injury in service.  However, 
the letter noted that this was to include as secondary to the 
right ankle disability which also means service connection on 
a direct basis.  The letter further included the criteria for 
substantiating a service connection claim on a direct basis.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA sent a request for the Veteran's service records and the 
National Personnel Records Center (NPRC) responded in 
November 2006 that the records were previously mailed to the 
RO in October 2002.  The Department of the Army at Tripler 
Army Medical Center responded in November 2006 that there 
were no records located there for the Veteran and that 
service medical records prior to 1997 were sent to storage at 
the NPRC.  The NPRC conducted another search in February 2007 
and responded that there were no records for the Veteran 
filed under her maiden name.  Thus, the Veteran's records 
were apparently misplaced by the RO.  The Veteran was asked 
to provide any service medical records in her possession but 
she responded that she did not have any further records.  A 
copy of her entrance examination in November 1974 is of 
record.  The rest of the service records are missing from the 
file.  VA has a heightened obligation to assist the appellant 
in the development of her case, and to explain findings and 
conclusions, as well as carefully consider the benefit of the 
doubt rule when records in the possession of the government 
are presumed to have been lost or destroyed.  See O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  The Board finds that, 
based on the RO's efforts and the responses from the service 
department, it is reasonably certain that the Veteran's 
service records are no longer available and that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3)); see also Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA has assisted the Veteran in obtaining evidence, afforded 
the Veteran physical examinations, obtained a medical opinion 
as to the etiology of the cervical spine disability, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's service connection claim for a left ankle 
disability has been considered with respect to VA's duty to 
notify and assist.  Given the favorable outcome noted below, 
no conceivable prejudice to the Veteran could result from 
this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 
393 (1993). 

Analysis

The Veteran seeks service connection for a left ankle 
disability, secondary to her service-connected right ankle 
disability, and service connection for a cervical spine 
disability.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

Certain chronic diseases, including arthritis, shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year after service in a period 
of war or following peacetime service on or after January 1, 
1947, provided the rebuttable presumption provisions of 
§ 3.307 are also satisfied.  See 38 C.F.R. 
§§ 3.307, 3.309(a).

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

38 C.F.R. § 3.310, the regulation concerning secondary 
service connection, was amended effective October 10, 2006.  
See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to 
conform to the regulation to Allen v. Brown, a U.S. Court of 
Appeals for Veterans Claims decision that clarified the 
circumstances under which a Veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.  See 38 
C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in line of duty. 38 U.S.C.A. § 101(21)(24); 38 
C.F.R. § 3.6(a).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
duty in which the individual concerned was disabled from 
injury incurred in the line of duty. Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 
1131.  ACDUTRA includes full time duty performed by members 
of the National Guard of any state or the reservists. 38 
C.F.R. § 3.6(c).   INACDUTRA includes duty other than full 
time duty performed by a member of the Reserves or the 
National Guard of any state. 38 C.F.R. § 3.6(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left ankle

The Veteran testified that in active service in 1976 she 
stepped off of a bus and her foot slipped off the curb 
causing her to roll her left ankle outward.  She indicated 
that she received treatment and eventually had her ankle 
placed in a cast.  She also indicated as part of her claim 
that she broke her left ankle in a military vehicle accident.  
Multiple attempts have been made to obtain the Veteran's 
service treatment records, but to no avail.  The Veteran 
submitted multiple statements from individuals who could 
attest to her ankle injury in service and a picture of her 
left ankle in a cast in service.  Since the Veteran's service 
records apparently have been lost through no fault of the 
Veteran, and she has submitted competent evidence of her in-
service injury, the in-service left ankle injury can be 
presumed.

The Veteran also submitted a written timeline of injuries to 
her left ankle at the time of her service connection claim.  
She indicated that initially she injured her right ankle in 
service in March 1976 and later that same month injured her 
left ankle and was issued a cast and eventually crutches.  
After service in April 1979, she slipped on some stairs and 
twisted her left ankle.  She used crutches for about a month.  
In November 1982, she stepped in a hole and twisted her left 
ankle again and was treated in the emergency room.  She was 
given a cast and crutches.  She indicated that in July 1983, 
she had an arthoscopic synoviumectomy on her left ankle and 
felt immediate improvement.  She stated that since her 
injuries to the ankle she has had constant problems with her 
left ankle.

Post-service records include a record of a severe left ankle 
sprain in November 1982.  The left ankle was casted until 
December 1982 and there was a possibility of fracture noted.  
A July 1997 private treatment record notes a history of a 
left ankle arthroscopy.  Private medical records dated from 
2001 to 2002 note treatment for the ankle, but do not include 
any diagnoses or assessments of current disabilities in the 
left ankle.  A January 2002 letter from a private physician 
notes that she had been seeing the Veteran since February 
1995 and that the Veteran had stated that she was injured 
while serving in the Navy in the mid 1970's.  She has had 
continuous problems with her ankles since that time.  A 
January 2004 private medical statement notes that the 
Veteran's in-service ankle injury was the cause of current 
chronic ankle symptoms.  A February 2004 letter from a 
private physician also notes that, in general, improperly 
treated ankle injuries can cause permanent and chronic 
symptoms of ankle ligamentous instability, tendinous 
calcification of injury sites, permanent scar tissue 
formation, muscular adhesions, and arthritis degeneration.  
The physician noted that the Veteran reported that she was 
repeatedly denied proper medical treatment for her left ankle 
injury in service.  Private treatment records dated from 
September 2008 to January 2009 note treatment for chronic 
ankle instability with chronic pain.

A February 2009 VA examination report shows the Veteran's 
reports of injuring her left ankle in service stepping off of 
a bus and spraining her ankle very badly.  It was noted that 
she had previously injured her right ankle in service and was 
trying to be careful with the right ankle when she injured 
the left.  She went to the hospital corpsman but was not 
given crutches.  She walked around from 8 to 20 hours per day 
without crutches.  The left ankle was casted for three weeks.  
The diagnosis was chronic left ankle strain.  The examiner 
found that the chronic left ankle strain was at least as 
likely as not related to the right ankle disability.  The 
examiner did not offer a rationale for this opinion but 
alluded to the fact that the Veteran had been favoring her 
right ankle at the time of the left ankle injury in service.

The February 2009 examiner did not account for the post-
service injuries to the left ankle including the severe 
sprain to the left ankle in 1982.  However, the other 
positive opinion of record in January 2004 notes that it was 
not unusual for people to have significant injury in their 
ankles, which could cause permanent ligamentous laxity.  
Patients that have ligamentous laxity were always prone to 
falls and other types of trauma.  The February 2004 letter 
from a private physician also notes that, in general, 
improperly treated ankle injuries can cause permanent and 
chronic symptoms of ankle ligamentous instability.  The 
Veteran reported that she initially was not given crutches 
for her left ankle injury in service.  The January 2004 
physician noted the 1976 left ankle injury in service and 
found that her current left ankle problems were related to 
this injury.  

Although neither medical opinion is particularly strong, 
there are no other medical opinions of record addressing the 
etiology of the Veteran's chronic left ankle strain.  There 
is no medical evidence against the claim.  Both examiners 
found that the current left ankle problems are related to the 
left ankle injury in service.  Although the VA examiner 
describes the opinion as secondary to the right ankle 
disability, the only potential rationale provided is that the 
Veteran was favoring her right ankle in service when the 
injury to the left injury happened.  Regardless of whether 
the right ankle disability did, in fact, cause her to fall 
and injure the left ankle, the fact of the matter is that she 
injured her left ankle in service.  She also has provided 
statements that she has had chronic pain in the left ankle 
since this injury and she is competent to make such 
statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  It is not clear what the Veteran referred to 
with her original claim when she said that the left ankle was 
broken in a military vehicle accident.  She reportedly had 
multiple motor vehicle accidents after her active duty 
service.  None of these accidents were shown as occurring 
during her active reserve service.  But none of the records 
mentioned any injury to the left ankle during the accidents.  
Her inconsistent statement is not enough to outweigh the 
positive medical opinions of record.  While the opinions do 
not account for the two post-service twisting injuries to the 
left ankle, the two private physicians have assessed that the 
original injury in service made her more prone to further 
injury due to the chronic instability in the left ankle.  

The evidence for and against the claim is, at worst, equally-
balanced.  In such a case, all doubt is resolved in favor of 
the veteran.  See 38 C.F.R. § 3.102.  Thus, service 
connection for a left ankle disability is warranted.

Cervical spine

The Veteran has asserted that her cervical spine disability 
is secondary to the accident she had in service when she fell 
while getting off of a bus.  She indicated that she first 
sought treatment for the cervical spine in 1998.

Most of the service treatment records were lost.  However, as 
noted, the Veteran indicated that she did not receive any 
treatment for the cervical spine for more than 22 years after 
service.

A March 1998 private treatment record notes that the Veteran 
was in a motor vehicle accident in 1980 when her car spun out 
of control on the ice.  She had resultant neck pain.  X-rays 
were apparently negative at that time.  She underwent 
chiropractic and physical therapy treatments.  She was in 
another motor vehicle accident in 1987 in which she was rear-
ended and suffered primarily neck pain; again x-rays were 
negative and she went through physical therapy.  She had a 
third motor vehicle accident in December 1993 when she broad-
sided another vehicle.  She stated that she hit the left side 
of her head on the partially rolled down window and that x-
rays again proved negative.  She primarily suffered neck and 
back pain at that time.  She underwent massage therapy and 
chiropractic treatment.  She now complained of neck pain in 
the top right and left inferior portion of her neck, worsened 
with stress and lessened with massage.  None of these 
accidents were noted to have occurred during the Veteran's 
reserve service.  

Private treatment records dated from May 2001 to February 
2002 note treatment for the cervical spine.

A February 2009 VA examination report shows that there was no 
cervical spine injury at any time.  She had pain in the neck 
presently.  X-ray evidence showed facet osteoarthritis and 
straightening.  The diagnosis was cervical spine degenerative 
arthritis.  The examiner found that the cervical spine strain 
and degenerative joint disease was less likely as not related 
to the right ankle disability.  The examiner did not offer 
any rationale for this opinion or state whether the cervical 
spine disability was related to service.  The examiner also, 
in error, noted that there was no injury to the cervical 
spine, when the Veteran had injured her neck three times in 
post-service motor vehicle accidents.  

Even though the history related in the February 2009 
examination report is factually incorrect, the preponderance 
of the evidence is against the claim.  The Veteran states 
that she had no treatment for her cervical spine in service 
and has indicated that she did not have any treatment for the 
cervical spine until 1998, which is 22 years after her 
discharge from active duty.  The claims file also reflects no 
treatment for the cervical spine until 1998 and during those 
22 years between the cervical spine treatment and active duty 
service, the Veteran had three motor vehicle accidents in all 
of which she hurt her neck.  Degenerative arthritis was not 
shown within one year of discharge from active duty service; 
thus, service connection is not warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, there 
is no evidence of continuity of symptomatology of a cervical 
spine disability from service or during the 22 years before 
this disability was shown.  See Savage v. Gober, 10 Vet. App. 
488 (1997).   

The Veteran's factual recitation as to her injury in service 
to her cervical spine is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of her current cervical spine 
disability and her views are of no probative value.  And, 
even if her opinion was entitled to be accorded some 
probative value, it is far outweighed by the medical evidence 
of record, which shows no treatment for the cervical spine in 
service or for 22 years thereafter, and shows three post-
service motor vehicle accidents, all of which resulted in 
injury to the neck.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for a cervical spine disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a left ankle disability 
is granted.

Entitlement to service connection for a cervical spine 
disability is denied.






REMAND

Fibromyalgia and arthritis

The Veteran submitted an authorized release for private 
treatment records for fibromyalgia and arthritis from Doctor 
Solomon.  The RO requested these records in August 2009; but 
apparently the address provided by the Veteran was not good 
and the Veteran was so notified.  The Veteran subsequently 
submitted a letter in November 2009 with the correct address 
for Doctor Solomon.  She also pointed out that the RO, in 
error, had used her maiden name in the letter to Doctor 
Solomon.  The RO did not follow-up on the Veteran's 
notification regarding these records.  Therefore, the service 
connection claims for fibromyalgia and arthritis cannot be 
decided until reasonable efforts are made to obtain these 
records. 

Manlincon and Stegall issues

The September 2007 Board remand noted that the RO needed to 
provide the Veteran with a statement of the case regarding 
service connection claims for left Morton's neuroma and 
metatarsalgia, bilateral plantar fasciitis, temporomandibular 
(TMJ) problems, bilateral carpal tunnel syndrome, and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The January 25, 2003 rating decision 
denied these claims in addition to the claims on appeal and 
the Veteran's January 2004 notice of disagreement indicated 
that she disagreed with the decision, which is considered a 
valid notice of disagreement with the entire January 2003 
decision.  The RO provided the Veteran a supplemental 
statement of the case addressing these claims in December 
2009.  However, this does not satisfy the directives of the 
remand. The supplemental statement of the case did not notify 
the Veteran that she needed to submit a VA-Form 9 to appeal 
these claims or that she had 60 days from the date of the 
letter to send in the VA-Form 9.  As the proper due process 
procedures were not followed with respect to these claims, 
the case must be remanded again so that the Veteran can be 
provided with a statement of the case for service connection 
claims for left Morton's neuroma and metatarsalgia, bilateral 
plantar fasciitis, TMJ problems, bilateral carpal tunnel 
syndrome, and entitlement to a TDIU.  Manlincon v. West, 12 
Vet. App. 238 (1999).  The Board is obligated by law to 
ensure that the RO complies with its directives.  Compliance 
by the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Lumbar spine

The Veteran stated that she has had chronic pain in her back 
since she fell in service in 1976.  She also indicated that 
she walked with a limp for many months because of her ankle 
disabilities, which she believed to be a contributing factor 
to her back disability.  The Veteran's mother submitted a 
letter in March 2002 that she recalled when the Veteran fell 
off of a bus in March 1976 and injured her back.  

Most of the service treatment records were lost.  However, 
based on the Veteran's statements and testimony and 
statements from her mother, her statements regarding her 
injury to her back in service are competent and credible.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Other medical evidence of record, however, shows that the 
Veteran had additional injuries to her back outside of her 
service.  A March 1998 private treatment record notes that 
the Veteran reportedly injured her back in 1970 (prior to 
service) after slipping on ice and landing on her tailbone.  
She fell a total of three times that year.  In 1980, which 
was after service, she was involved in a motor vehicle 
accident in which her car spun out of control on the ice.  
She was in another motor vehicle accident in 1987 in which 
she was rear-ended.  A third motor vehicle accident occurred 
in December 1993 when she broad-sided another vehicle.  She 
primarily suffered neck and back pain at that time.  A few 
months later she twisted her back while picking something up.  
X-rays according to her chiropractor showed a bulging disk at 
L4.  

Private treatment records dated from August 1997 to October 
1997 show treatment for lumbar subluxation, strain/sprain, 
and sciatica.  The Veteran reported on a July 1997 treatment 
record that she first noticed back pain in January 1970.  A 
January 2002 letter from a private physician notes that she 
had seen the Veteran since February 1995 and that at that 
time she stated she was injured in a fall while serving in 
the US Navy in the mid 1970's.  She had continuous problems 
with her spine since that time.  A May 2005 private x-ray 
examination report shows mid disc space narrowing at L4-5 and 
L5-S1; moderate sclerotic facet arthropathy at L4-5 and L5-S1 
with question of bony foraminal stenosis at the L5-S1 level.  
A June 2005 private magnetic resonance imaging (MRI) report 
shows lower lumbar disc and facet degenerative changes; L4-L5 
disc protrusion resulting in moderate central stenosis; and 
left lateral recess narrowed more than the right despite 
clinical history of only right radiculopathy.

Private treatment records dated from 2005 to 2009 note 
ongoing treatment for the back including a transforaminal 
nerve root block in July 2005.

A February 2009 VA examination report shows the Veteran 
reported pain in the lower back since the Navy.  There was a 
motor vehicle accident subsequently but the pain continued 
from the Navy according to her.  After physically evaluating 
the Veteran and noting previous x-ray reports, the diagnosis 
was lumbar spine disc disease with disc bulge and chronic 
strain.  The examiner found that the lumbar spine disability 
was at least as likely as not related to the right ankle 
disability.  The examiner did not offer any rationale for 
this opinion; nor did the examiner account for the multiple 
injuries to the lumbar spine disability that occurred outside 
of the Veteran's active duty service.  Given that the only 
medical opinion of record addressing the etiology of the 
lumbar spine disability provides no rationale whatever, 
another opinion should be provided, preferably from the same 
examiner, based on all medical evidence of record and with a 
rationale for the opinion provided.  

The Veteran indicated that she was treated at Olympia 
Physical Therapy since July 2005 for her back disability and 
signed a release form for these records in February 2009.  
The Olympia Physical Therapy facility sent the RO a letter in 
December 2009 noting that the Veteran's authorization had 
expired and took issue with VA refusing to pay a fee for a 
copy of the records.  The Veteran was notified of Olympia 
Physical Therapy's response in November 2009.  The Veteran 
indicated that this facility sent their records to the RO in 
September 2009.  A December 2009 supplemental statement of 
the case also notes that the Olympia Physical Therapy 
clinical records were added to the file.  The claims file 
shows that records from the Everett Clinic and Cascade clinic 
were received by the RO in September 2009 but there are no 
records from Olympia Physical Therapy in the file.  The 
Veteran should be notified that these records are not in the 
claims file and that Olympia Physical Therapy is taking issue 
with the payment of fees for the records so that the Veteran 
can have the opportunity to obtain the records herself.  

Left knee

The Veteran stated that she injured her left knee three times 
in service and had occasional pain after discharge from 
service.  With her claim she stated that she injured her left 
knee secondary to falling off of her bunk.  She also stated 
that injury in service occurred when her crutches slipped on 
a wet sidewalk and she landed on her left knee.  She further 
submitted buddy statements in April 2002 from fellow 
servicemen who recalled the Veteran injuring her knee in 
service when she fell off the top bunk and again when she 
slipped on crutches.  A May 2002 statement from a fellow 
serviceman notes that he recalled the Veteran sustaining 
injuries to her knees in service and observed her having 
great difficulty walking and performing her duties.
 
The service treatment records note that at entry into service 
in November 1974, the Veteran had a scar on the left knee but 
reported no history of swollen or painful joints.  Most of 
the remaining service treatment records were lost.  

After service, in 1994, she began having pain in the knee 
going up and down stairs.  She was hospitalized for pain and 
swelling in the knee and numbness in the toes.  A March 2001 
private treatment record notes the Veteran reportedly fell 
and landed on her patella in 1991 and was told she had a 
neuroma in the front of her knee, although it does not 
specify which patella.  A January 2002 letter from a private 
physician notes that she had seen the Veteran since February 
1995 and that at that time she stated she was injured in a 
fall while serving in the US Navy in the mid 1970's.  She has 
had continuous problems with her knee since that time.  A May 
2005 private clinic record notes the Veteran fell onto 
concrete on her left knee after her knee gave out.  A May 
2005 private x-ray examination report shows no fractures or 
dislocations and a May 2005 MRI report shows subtle blunting 
of the free edge of lateral meniscus body, most likely due to 
fraying, no frank meniscus tear; and high grade 
chondromalacia of the lateral patellar facet and lateral 
femoral trochlea with patellar subluxation and tilt, and mild 
thickening of lateral patellar retinaculum; and moderate 
chondromalacia of the medial compartment.

A February 2009 VA examination report notes that the Veteran 
had no injury to the left knee but the left knee had been 
bothering her since her service in the Navy.  After physical 
evaluation and x-ray examination, the diagnosis was left knee 
osteoarthritis with chronic mild strain.  The examiner found 
that the left knee chronic strain was at least as likely as 
not related to the right ankle disability.  The examiner did 
not offer any rationale for this opinion.  The examiner also 
mistakenly reported that the Veteran had no injury to the 
left knee, when she had reported injury to the left knee in 
service and the record shows additional injuries to the knee 
after service, and suggested a knee injury prior to service, 
as well.  This is not a useful opinion and clarification, or 
an entirely new examination, should be provided to determine 
the etiology of the left knee disability.

Left hip

The Veteran asserts that when she fell and twisted her left 
ankle in service, she landed on her left hip and injured the 
hip as well.  She did not indicate that she received any 
treatment for the hip.  

After service, a July 1997 private treatment record shows the 
Veteran reported that she first noticed hip pain in January 
1970 (which is prior to her active duty service).  A March 
2001 private treatment record notes complaints of pain in the 
hips.

A February 2009 VA examination report notes that the Veteran 
reported that she landed on the left hip when she fell from 
the bus in service and that since the time in the Navy she 
had been having left hip pain.  There was no left hip injury 
otherwise.  She did not wear any assistive devices on the 
left hip.  The left hip x-ray was normal.  The diagnosis was 
left hip chronic mild strain.  The examiner found that it was 
at least as likely as not that the left hip disability was 
related to the right ankle disability; however the examiner 
did not offer any rationale for the opinion.  Clarification 
or new examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request private treatment records from 
Doctor Solomon at the Seattle Arthritis 
Clinic, 10330 Meridian Avenue North, Suite 
250, Seattle, Washington 98133.  The 
telephone number to the office is (206) 
368-6123.  All requests and responses 
should be recorded in the claims file.

2.  Notify the Veteran that treatment 
records for the back from Olympia Physical 
Therapy dated since July 2005 are not in 
the claims file (although records from 
Everett clinic and Cascade clinic are in 
the file) and that Olympia Physical 
Therapy is taking issue with the payment 
of fees for the records.  Notify the 
Veteran so that she can have the 
opportunity to obtain the records herself.  

3.  Issue the Veteran and her 
representative a statement of the case 
addressing the denial of service 
connection for left Morton's neuroma and 
metatarsalgia, bilateral plantar 
fasciitis, temporomandibular (TMJ) 
problems, bilateral carpal tunnel 
syndrome, and entitlement to a total 
disability rating based on individual 
unemployability (TDIU).  The statement of 
the case should include all relevant law 
and regulations pertaining to the claims.  
The Veteran must be advised of the time 
limit in which she may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b). 
Thereafter, if an appeal has been 
perfected, these issues should be returned 
to the Board.

4.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of the Veteran's lumbar spine 
disability.  If possible, the same 
examiner who provided the opinion in 
February 2009 should be used.  The 
examiner should consider the Veteran's 
competent and credible reports of injuring 
her spine in service in 1976.  The 
examiner also should consider the injuries 
to the spine prior to service in 1970 when 
she fell on the ice in addition to post-
service injuries to the spine during 
multiple motor vehicle accidents from 1980 
to 1993 and in a twisting injury in 1993.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

5.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of the Veteran's left knee 
disability.  If possible, the same 
examiner who provided the opinion in 
February 2009 should be used.  The 
examiner should consider the Veteran's 
competent and credible reports of injuring 
her left knee in service in 1976.  The 
examiner also should consider the left 
knee scar noted at entry into service in 
1974 and post-service injury to the left 
knee in 2005 (and possibly in 1991).

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed on conjunction with the 
examination.

6.  Schedule the Veteran for a VA 
orthopedic examination to clarify the 
etiology of the left hip disability.  If 
possible, the same examiner who provided 
the opinion in February 2009 should be 
used.  The examiner should consider the 
Veteran's reports that she injured her hip 
in service in 1976 when she fell while 
stepping off a bus and has had complaints 
of left hip pain since service and state 
whether it is at least as likely as not 
that the Veteran's present left hip 
disability is related to service.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed on conjunction with the 
examination.

7.  Thereafter, any additional development 
deemed necessary should be provided.  If 
any of the benefits sought on appeal 
remain denied, issue the Veteran and her 
representative a supplemental statement of 
the case and allow for a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


